Name: Regulation (EEC) No 2745/72 of the Council of 19 December 1972 amending Regulation (EEC) No 1035/72 on the common organisation of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  Europe;  plant product
 Date Published: nan

 Official Journal of the European Communities 63 28.12.72 Official Journal of the European Communities No L 291/147 REGULATION (EEC) No 2745/72 OF THE COUNCIL of 19 December 1972 amending Regulation (EEC) No 1035/72 on the common organisation of the market in fruit and vegetables In Article 40THE COUNCIL OF THE EUROPEAN COMMUNI ­ TIES . Having regard :o the Treaty1 concerning the accession of new Member States to the Euro ­ pean Economic Community and to the Euro ­ pean Atomic Energy Community, signed on 22 January 1972. and in particular to Article 153 of the Act2 annexed thereto ; Having regard :o the proposal of the Com ­ mission; Whereas Council Regulation (EEC) No 1035/72 ,3 of 18 May 1972, on the common organisation of the market in fruit and vegetables , mus: be amended following the non-accession of Norway, (a) the first sentence shall be replaced by the following: 'On the date of entry into force of the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community, signed on 22 January 1972, Articles 4 and 33 shall be amended as follows:' ( b) paragraph 2 shall be replaced by the fol ­ lowing : 'In Article 33 (3 ) the word "twelve" shall be replaced by "forty-one".' HAS ADOPTED THIS REGULATION: Article 1 Article 2 Regulation [EEC ) No 1035/72 shall be amended as follows : This Regulation shall be binding in its Alember States . This Regulation shall enter into force on the accession of the new Member States to the European Communities . entirety and directly applicable in all For the Council The President T. WESTERTERP Done at Brussels , 19 December 1972. 1 OJ Special Edition, 27.3.1971 , p. 5 . 2 OJ Special Edition, 27.3.1971 , p . 14. 3 OJ No L 118, 20.5.1972, p. 1 .